Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 4, 5, and 6 have been amended. Claims 8-13 have been added. Claims 1-13 are pending and rejected in the application. This action is Final.

Response to Arguments

Applicant Argues 
Claim 4 stands objected to for certain informalities. Applicant has amended claim
4 according to the Examiner's suggestions. Therefore, reconsideration and withdrawal of this objection are respectfully requested.

Examiner Responds:
	The amendment dated August 16, 2022 have corrected claim informalities. Thus, the objection for claim 4 has been withdrawn. 

Applicant Argues 
Claims 1-7 stand rejected under 35 U.S.C. § 101 as allegedly not being directed to statutory subject matter. This rejection is respectfully traversed. As agreed upon during the telephonic interview of 15 August 2022, the claims as amended above satisfy 35 U.S.C. § 101. The claims are not directed to an abstract idea and, even if alleged, include significantly more than any alleged abstract idea. Reconsideration and withdrawal of this rejection are respectfully requested.  

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “As agreed upon during the telephonic interview of 15 August 2022, the claims as amended above satisfy 35 U.S.C. § 101. The claims are not directed to an abstract idea and, even if alleged, include significantly more than any alleged abstract idea. Reconsideration and withdrawal of this rejection are respectfully requested.” The Examiner respectfully disagrees. To begin, as noted in the Examiner Interview Summary, dated August 19, 2020, no agreement was reached based on the proposed amendments to overcome the 35 U.S.C. § 101 rejection. Next, “acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively, the multi-dimensional data including myelectric signals passed through muscle fibers” encompasses a person mentally acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively, the multi-dimensional data including myelectric signals passed through muscle fibers. In addition, “update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data” encompasses a person mentally thinking and writing on paper an update to the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data. Next, “calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value” encompasses a person mentally thinking and writing on paper a calculation, based on the characteristic amounts of the first and second multi-dimensional data, of a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value. Next, “display motion of a subject on a display based on a result of the projection” encompasses a person mentally thinking and writing on paper a display motion of a subject on a display based on a result of the projection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The Examiner suggest incorporating significantly more than the abstract idea to overcome the 35 U.S.C. § 101 rejection. Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims 1-13 recites an abstract idea.

Applicant Argues 
Chu, however, is silent as to performing to: update the reference vector of each
node based on the extracted characteristic amounts of the first and second multi-
dimensional data; and calculate, based on the characteristic amounts of the first and
second multi-dimensional data, a distance between each pair of coordinates when
the updated nodes are projected into the projection target space in accordance
with the table and update the table so that the distance is equal to or larger than a
threshold value.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 5, and 7 similarly recites a multi-dimensional data visualization device provided with a projective transform model including a plurality of nodes and a table, the plurality of nodes each holding a reference vector having a dimension identical to a dimension of input multi-dimensional data, the table storing information indicating a correspondence relation between each node and a coordinate in a projection target space, the multi-dimensional data visualization device comprising:  a processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively, the multi-dimensional data including myelectric signals passed through muscle fibers; update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data; and calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value; and display motion of a subject on a display based on a result of the projection. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a device”, “a processor”, and “storage medium.” Thus, claims 1, 5, and 7 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “a multi-dimensional data visualization device provided with a projective transform model including a plurality of nodes and a table, the plurality of nodes each holding a reference vector having a dimension identical to a dimension of input multi-dimensional data, the table storing information indicating a correspondence relation between each node and a coordinate in a projection target space” encompasses a person mentally thinking and writing on paper a projective transform modeling including a plurality of nodes and a table, the plurality of nodes each holding a reference vector having a dimension identical to a dimension of input multi-dimensional data, the table storing information indicating a correspondence relation between each node and a coordinate in a projection target space. Next, “acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively, the multi-dimensional data including myelectric signals passed through muscle fibers” encompasses a person mentally acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively, the multi-dimensional data including myelectric signals passed through muscle fibers. In addition, “update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data” encompasses a person mentally thinking and writing on paper an update to the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data. Next, “calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value” encompasses a person mentally thinking and writing on paper a calculation, based on the characteristic amounts of the first and second multi-dimensional data, of a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value. Next, “display motion of a subject on a display based on a result of the projection” encompasses a person mentally thinking and writing on paper a display motion of a subject on a display based on a result of the projection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 5, and 7 similarly recites no additional limitations other than “a device”, “a processor”, and “storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., a multi-dimensional data visualization…etc., acquire first and second multi-dimensional…etc., update the reference vector of each node…etc., calculate, based on the characteristic amounts…etc., display motion of a subject…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 5, and 7 similarly recites “a device”, “a processor”, and “storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., a multi-dimensional data visualization…etc., acquire first and second multi-dimensional…etc., update the reference vector of each node…etc., calculate, based on the characteristic amounts…etc., display motion of a subject…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims1, 5, and 7 are not patentable eligible under 35 USC 101. 

The limitation “wherein the projective transform model includes, as the table, a table storing information indicating a correspondence relation between each node and a coordinate in a space having a dimension lower than the dimension of the multi-dimensional data” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “wherein the projective transform model is established by applying a self-organizing map” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “wherein the computer program instructions further perform to: acquire third and fourth multi-dimensional data as visualization targets and extract characteristic amounts from the acquired third and fourth multidimensional data, respectively; and input the extracted characteristic amounts of the third and fourth multi-dimensional data to the projective transform model after the nodes and the table are updated and generate and output display data for displaying a list of coordinates in the projection target space based on coordinates output from the projective transform model and corresponding to the third and fourth multi-dimensional data in the projection target space” of dependent claims 4 and 6 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 5. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 6 are not patent eligible under 35 USC 101. 

The limitation “wherein the projective transform model includes, as the table, a table storing information indicating a correspondence relation between each node and a coordinate in a space having a dimension lower than the dimension of the multi-dimensional data.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 5. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

The limitation “establishing the projective transform model by applying a self-organizing map.” of dependent claim 9 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 5. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible under 35 USC 101. 

The limitation “wherein the acquired first and second multi-dimensional data include positive examples detected in an ideal motion state of the subject and negative examples detected in a motion state detached from the ideal motion state of the subject.” of dependent claim 10 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible under 35 USC 101. 

The limitation “wherein the myoelectric signals passed through muscle fibers are measured using electrodes on the subject.” of dependent claim 11 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 11 is not patent eligible under 35 USC 101. 

The limitation “wherein the acquired first and second multi-dimensional data include positive examples detected in an ideal motion state of the subject and negative examples detected in a motion state detached from the ideal motion state of the subject.” of dependent claim 12 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 12 is not patent eligible under 35 USC 101. 

The limitation “wherein the myoelectric signals passed through muscle fibers are measured using electrodes on the subject.” of dependent claim 13 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 13 is not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. U.S. Patent Publication (2020/0075167; hereinafter: Srivastava) in view of Chu et al. Non Patent Publication (“A Real-Time EMG Pattern Recognition System Based on Linear-Nonlinear Feature Projection for a Multifunction Myoelectric Hand”, 2006; hereinafter: Chu) and further in view of Xiong et al. Non Patent Publication (“An User-Independent Gesture Recognition Method Based on sEMG Decomposition”, 2015; hereinafter: Xiong)

Claims 1, 5, and 7
As to claims 1, 5, and 7, Srivastava discloses a multi-dimensional data visualization device provided with a projective transform model including a plurality of nodes and a table (paragraph[106], “To be able to predict, the models were first trained on the training dataset…etc.”), the plurality of nodes each holding a reference vector having a dimension identical to a dimension of input multi-dimensional data (paragraph[0186], “FIG. 22 shows a 3-dimensional confusion matrix with the dimensions of predicted sleep quality (p), behaviour towards recommendation (b), and the resulting sleep quality (R). Predicted sleep quality can be good or poor…etc.”), the table storing information indicating a correspondence relation between each node and a coordinate in a projection target space (paragraph[0118], “This design of CNNs yields fewer parameters than its fully connected counterpart (MLP), and therefore generalizes well for target prediction tasks. For its best configuration, we used 25 hidden node…etc.”), the multi-dimensional data visualization device comprising (paragraph[0061], “Activity Time Series: The output from a wearable device includes the accelerometer movement, inclinometer movement, and any other sensor information the device contains, tracked over a continuous period of time. From the accelerometer output, counts are computed to represent the frequency and intensity of the raw acceleration in epochs. FIG. 2 graphs an activity time series, with time on the x-axis and counts per minute on the y-axis. Higher counts represent more intense movement…etc.”): 
a processor (Paragraph[0235], “Processing unit 12, also referred to as a processor, executes programs in system memory 14 and solid state memory 25 to perform the methods described above…etc.”); and 
a storage medium having computer program instructions stored thereon, when executed by the processor(paragraph[0237], “The computing device 10 may operate in a network environment utilizing connections to one or more remote computers, such as a remote computer 52. The remote computer 52 may be a server, a router, a peer device, or other common network node. Remote computer 52 may include many or all of the features and elements described in relation to computing device 10, although only a memory storage device 54 has been illustrated in FIG. 29…etc.”)

Srivastava does not appear to explicitly disclose perform to: 
acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively, the multi-dimensional data including myoelectric signals passed though muscle fibers; 
update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data; and 
calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value.
display motion of a subject on a display based on result of the projection. 

However, Chu discloses acquire first and second multi-dimensional data for learning and extract characteristic amounts from the acquired first and second multi- dimensional data, respectively, the multi-dimensional data including myoelectric signals passed though muscle fibers (page 2233 of PDF, “In this paper, we recognize nine kinds of hand motion from four channel EMG signals on the forearm using the proposed feature projection method, and control a virtual hand using the recognized results. We first extract a feature vector by wavelet packet transform (see Fig. 1). The dimension of the wavelet packet feature is then reduced by PCA. Subsequently, SOFM transforms PCA outputs into a node of the lattice to build the clusters of feature sets. Finally, a multilayer perceptron (MLP) is used as the classifier to recognize the hand motions…etc.”, the reference describes inputting four EMG signals and converting them into dimensions.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Srivastava with the teachings of Chu to create a feature projection which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Srivastava with the teachings of Chu to display a real-time electromyograph pattern recognition for the control of a multifunction myoelectric hand from four channel EMG signals (Chu: Abstract).

The combination of Srivastava and Chu do not appear to explicitly disclose update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data; and 
calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value.
display motion of a subject on a display based on result of the projection. 

However, Xiong discloses update the reference vector of each node based on the extracted characteristic amounts of the first and second multi-dimensional data (Figure 1, C. Template Optimization, page 4186-4187 of PDF, “After all the spikes are assigned, the template of each MUAPT can be obtained by averaging all the spike samples…where…denotes the subspace (template matrix) with respect…is its update…etc.”; and 
calculate, based on the characteristic amounts of the first and second multi-dimensional data, a distance between each pair of coordinates when the updated nodes are projected into the projection target space in accordance with the table and update the table so that the distance is equal to or larger than a threshold value (Figure 1, pages 4186-4187 of PDF, “denotes the subspace (template matrix) with respects…is its update…is a function for orthogonalization…templates matrix if the rows number…exceed 8… After the template optimization, the MUAPTs will be updated with the projection matrice…etc.”).
display motion of a subject on a display based on result of the projection (Figure 5, pages 4188-4189, “The typical recognition results for the 5 gestures are shown in Fig. 9. The x-axis is the number of samples (Time Windows); the y-axis is the 5 gestures. The blue dots represent the recognized result with the proposed method…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Srivastava with the teachings of Chu and Xiong to update a projection matrix which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Srivastava with the teachings of Chu and Xiong to have a first user-independent gestures recognition approach based on sEMG decomposition (Xong: Introduction).


Claim 3
As to claim 3, the combination of Srivastava, Chu, and Xong discloses all the elements in claim 1, as noted above, and Chu further disclose wherein the projective transform model is established by applying a self-organizing map (page 2234-2235, “Finally, an MLP is used as the classifier. The number of hidden layers is two, and each hidden layer has nine neurons. We determined the network structure by trial and error. The selection criterion is based on the convergence of learning error. Using the cascaded architecture of PCA and SOFM as shown in Fig. 1, a feature vector of each channel with high dimensionality is mapped into a node in a 2-D lattice…etc.”) 

Claims 4 and 6
As to claims 4 and 6, the combination of Srivastava, Chu, and Xong discloses all the elements in claim 1, as noted above, and Chu further disclose wherein the computer program instructions further perform to to acquire third and fourth multi-dimensional data as visualization targets and extract characteristic amounts from the acquired third and fourth multi- dimensional data, respectively (page 2233 of PDF, “In this paper, we recognize nine kinds of hand motion from four channel EMG signals on the forearm using the proposed feature projection method, and control a virtual hand using the recognized results. We first extract a feature vector by wavelet packet transform (see Fig. 1). The dimension of the wavelet packet feature is then reduced by PCA. Subsequently, SOFM transforms PCA outputs into a node of the lattice to build the clusters of feature sets. Finally, a multilayer perceptron (MLP) is used as the classifier to recognize the hand motions…etc.”, the reference describes inputting four EMG signals and converting them into dimensions.); and 
input the extracted characteristic amounts of the third and fourth multi-dimensional data to the projective transform model after the nodes and the table are updated and generate and output display data for displaying a list of coordinates in the projection target space based on coordinates output from the projective transform model and corresponding to the third and fourth multi-dimensional data in the projection target space (pages 2234-2235, “Finally, an MLP is used as the classifier. The number of hidden layers is two, and each hidden layer has nine neurons. We determined the network structure by trial and error. The selection criterion is based on the convergence of learning error. Using the cascaded architecture of PCA and SOFM as shown in Fig. 1, a feature vector of each channel with high dimensionality is mapped into a node in a 2-D lattice. Consequently, the input layer of the MLP is constructed from the eight outputs of the SOFM for four channels, and its output layer has nine neurons for the nine hand motions to be recognized. We select the maximum output of the MLP as the recognized motion…etc.”)

Claim 8
As to claim 8, the combination of Srivastava, Chu, and Xong discloses all the elements in claim 5, as noted above, and Xong further disclose wherein the projective transform model includes, as the table, a table storing information indicating a correspondence relation between each node and a coordinate in a space having a dimension lower than the dimension of the multi-dimensional data(Figure 1, pages 4186-4187 of PDF, “denotes the subspace (template matrix) with respects…is its update…is a function for orthogonalization…templates matrix if the rows number…exceed 8… After the template optimization, the MUAPTs will be updated with the projection matrice…etc.”, the reference describes storing movement signals into the template matrix (i.e., a projective table).).

Claim 9
As to claim 9, the combination of Srivastava, Chu, and Xong discloses all the elements in claim 5, as noted above, and Xong further disclose establishing the projective transform model by applying a self-organizing map (page 4186 of pdf, “he proposed user-independent sEMG recognition method consists of two parts: 1) to decompose the sEMG into MUAPTs; 2) to recognize sEMG of different users with the MUAPTs. The flowchart of the signal processing procedure is illustrated in Fig. 1…etc.”).

Claims 10 and 12
As to claims 10 and 12, the combination of Srivastava, Chu, and Xong discloses all the elements in claim 1, as noted above, and Xong further disclose wherein the acquired first and second multi-dimensional data include positive examples detected in an ideal motion state of the subject and negative examples detected in a motion state detached from the ideal motion state of the subject (Figures 5 and 6, page 4188 of PDF, “To keep this paper brief, we only listed the signal and results of participant-1, which is labeled as P1 in the following section. The threshold for spike detection was calculated to be 49.5µV according to Eq. (2). Fig.6 shows a 200ms segment of filtered sEMG and the corresponding spikes that are marked as red dot line. In Fig.6, the sEMG data less than the threshold were replaced by 0…etc.”).

Claims 11 and 13
As to claim 11 and 13, the combination of Srivastava, Chu, and Xong discloses all the elements in claim 1, as noted above, and Xong further disclose wherein the myoelectric signals passed through muscle fibers are measured using electrodes on the subject (Figure 1, page 4186 of PDF, “sEMG signals acquired from different users are filtered with a two-order differential filter…etc.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. U.S. Patent Publication (2020/0075167; hereinafter: Srivastava) in view of Chu et al. Non Patent Publication (“A Real-Time EMG Pattern Recognition System Based on Linear-Nonlinear Feature Projection for a Multifunction Myoelectric Hand”, 2006; hereinafter: Chu) and further in view of Xiong et al. Non Patent Publication (“An User-Independent Gesture Recognition Method Based on sEMG Decomposition”, 2015; hereinafter: Xiong) and further in view of Hazra et al. U.S. Patent Publication (2022/0011855; hereinafter: Hazra)

Claim 2
As to claim 2, the combination of Srivastava, Chu, and Xong discloses all the elements in claim 1, as noted above, but does not appear to explicitly disclose wherein the projective transform model includes, as the table, a table storing information indicating a correspondence relation between each node and a coordinate in a space having a dimension lower than the dimension of the multi-dimensional data. 

However, Hazra discloses wherein the projective transform model includes, as the table, a table storing information indicating a correspondence relation between each node and a coordinate in a space having a dimension lower than the dimension of the multi-dimensional data (paragraph[0208]-paragraph[0210], “The IMU input “I” is used to define the coordinate reference frame translational and rotational accelerations, which sets up the inertial reaction (inertial relief) forces used in a mathematical finite element model comprised of the entire system hardware, human body anatomical features, as well as the entire interface between the human body and the system. An example of the mathematical system of equations used to construct the finite element representation is given…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Srivastava with the teachings of Chu, Xiong, and Hazra to have model parameters which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Srivastava with the teachings of Chu, Xiong, and Hazra to have an on-body gestural interface and projection display and a wearable device for generating a gesture command for controlling a computer (Hazra: paragraph[0002]).


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
November 19, 2022